--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) is entered into effective as
of February 27, 2017, by and between Velocitas Partners LLC, a Delaware limited
liability company (together with its successors and/or assigns, the “Lender”),
ULURU INC., a Nevada corporation (the “Borrower”), Cardinia Acquisition Corp., a
Delaware corporation (“Cardinia”) and ULURU Delaware Inc. (“ULULU DE”, and
together with the Borrower and Cardinia, the “Borrower Entities”).
 
RECITALS:
 
           WHEREAS, Lender has made a loan to Borrower in the amount of Five
Hundred Thousand and no/100 dollars ($500,000) (the “Initial Loan”) and has
agreed to make a subsequent loan to Borrower in the amount of Five Hundred
Thousand and no/100 dollars ($500,000) (the “Second Loan” and together with the
Initial Loan, the “Loans” and each, a “Loan”)  pursuant to and subject to the
terms and conditions set forth in the Note, Warrant and Preferred Stock Purchase
Agreement date as the same date hereof among Borrower, Lender and certain
purchasers identified therein (as amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) and as evidenced by the
Secured Convertible Promissory Note with respect to the Initial Loan issued by
Borrower in favor of Lender dated of even date herewith in the principal amount
of Five Hundred Thousand and no/100 dollars ($500,000) (the “Initial Note”) and
the Secured Convertible Promissory Note with respect to the Second Loan issued
by Borrower in favor of Lender dated of even date herewith in the principal
amount of Five Hundred Thousand and no/100 dollars ($500,000) (the “Second Note”
and together with the Initial Note, the “Notes” and each, a
“Note”).  Capitalized terms used but not defined in this Security Agreement
shall have the meanings given to such terms in the Notes.
 
WHEREAs, the proceeds of the Notes shall be made available to the Borrower
Entities to support the ongoing business operations of the Borrower Entities.
 
WHEREAS, as a condition to making the Loans, Lender requires that the Borrower
Entities grant to Lender a continuing security interest in all of each Borrower
Entity’s personal property.
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Lender and the Borrower Entities hereby agree as follows:
 
1. Security Interest.  To secure the Obligations (defined below), each Borrower
Entity hereby grants to Lender a security interest in all of such Borrower
Entity’s personal property, including, without limitation, all right, title and
interest of such Borrower Entity, whether now owned or existing or hereafter
acquired or arising, and wherever located, in, to and under (with each of the
following capitalized terms having the meaning given thereto in the UCC (as
defined below) the following property of such Borrower Entity:
 
(a) all Accounts;
 
(b) all Contracts;
 
(c) all As-Extracted Collateral;
 
(d) all Chattel Paper;
 
(e) all Commercial Tort Claims;
 
(f) all Commodity Accounts;
 
(g) all Commodity Contracts;
 
(h) all Securities Accounts;
 
(i) all Deposit Accounts;
 
(j) all Money;
 
(k) all Documents;
 
(l) all Equipment;
 
(m) all Fixtures;
 
(n) all General Intangibles;
 
(o) all Goods and all Accessions thereto, and Goods with which the Goods are
commingled;
 
(p) all Instruments;
 
(q) all Intellectual Property;
 
(r) all Inventory;
 
(s) all Investment Property;
 
(t) all Letter-of-Credit Rights;
 
(u) all Supporting Obligations;
 
(v) all Promissory Notes;
 
(w) all Software;
 
(x) all other personal property not otherwise described above;
 
(y) all books and records pertaining to the Collateral; and
 
(z) to the extent not otherwise included, all Proceeds, products, income and
profits of the foregoing, and all accessions thereto and all collateral security
and guarantees given by any person or entity with respect to any of the
foregoing (collectively, the “Collateral”).
 
2. Obligations.  The security interest granted by this Security Agreement is
given as security for all indebtedness and obligations owed by the Borrower
Entities to Lender pursuant to the provisions of the Notes, including, without
limitation, the following (collectively, the “Obligations”):
 
(a) payment of all amounts outstanding with respect to the Loans, with interest
thereon, evidenced by the Notes;
 
(b) payment of all sums advanced by Lender to protect the Collateral, with
interest at the Default Interest Rate;
 
(c) payment of all other sums, with interest thereon, that may hereafter be
loaned to Borrower, or its successors or assigns, by Lender, or its successors
or assigns when evidenced by a promissory note or notes reciting that they are
secured by this Security Agreement;
 
(d) performance of every obligation of the Borrower Entities contained in this
Security Agreement or the Notes; and
 
(e) all modifications, extensions and renewals of any of the obligations secured
hereby, however evidenced, including, without limitation: (i) modifications of
the required principal payment dates or interest payment dates or both, as the
case may be, deferring or accelerating payment dates wholly or partly; or (ii)
modifications, extensions or renewals at a different rate of interest whether or
not, in the case of a note, the modification, extension or renewal is evidenced
by a new or additional promissory note.
 
3. Proceeds.  As used in this Security Agreement, the term “Proceeds” means all
of Borrower’s proceeds (as such term is defined in the New York Uniform
Commercial Code in effect from time to time, the “UCC”) including all products
of the Collateral and all additions and accessions to, replacements of,
insurance or condemnation proceeds of, and documents covering any of the
Collateral, all property received wholly or partly in trade or exchange for any
of the Collateral, all leases of any of the Collateral, and all rents, revenues,
issues, profits and proceeds arising from the sale, lease, license, encumbrance,
collection or any other temporary or permanent disposition of any of the
Collateral or any interest therein.
 
4. Filing.  Each Borrower Entity covenants that so long as any portion of the
Obligations remain unpaid, such Borrower Entity will not file or authorize the
filing of a financing statement or security agreement covering the Collateral to
anyone other than Lender.  Each Borrower Entity authorizes Lender to prepare and
file one or more financing statements or supplements thereto or other
instruments as Lender may from time to time reasonably require to comply with
the UCC or other applicable law to preserve, protect and enforce the security
interest of Lender.  In addition, each Borrower Entity hereby authorizes Lender
to file any change, financing statement or continuation statement in such form,
with or without such Borrower Entity’s signature, and in such places as may be
appropriate.  At any time upon the written request of Lender and at the sole
expense of the Borrower Entities, each Borrower Entity will promptly execute and
deliver any and all such further instruments and documents and take such further
actions as Lender may reasonably deem necessary to obtain the full benefits of
this Security Agreement and of the rights and powers granted herein, including,
without limitation, the execution and filing of any financing or continuation
statements under the UCC with respect to the security interest granted hereby
and, if otherwise required hereunder, giving notice to any party of Lender’s
security interest in the Collateral.
 
5. Covenants.  Each Borrower Entity hereby covenants to Lender as follows:
 
(a) Maintenance of Collateral. Such Borrower Entity will at all times: (i) keep
in effect all licenses, permits and franchises required by law or contract
relating to such Borrower Entity’s business (if applicable), property or the
Collateral; (ii) defend such Borrower Entity’s ownership and possession of and
Lender’s security interest in the Collateral; (iii) maintain insurance policies
insuring the Collateral against loss or damage from such risks; (iv) pay when
due all taxes, license fees and other charges upon the Collateral or upon such
Borrower Entity’s business, property or the income therefrom; and (iv) not
misuse, conceal or in any way use or dispose of the Collateral unlawfully or
contrary to the provisions of this Security Agreement (provided that such
Borrower Entity shall be permitted to sell inventory, or disposed of expired
inventory, in the ordinary course of business).  Loss of, damage to, or
uncollectability of the Collateral or any part thereof will not release any
Borrower Entity from any of its obligations hereunder.
 
(b) Change of Jurisdiction; Relocation. Without providing at least thirty (30)
days’ prior written notice to Lender, such Borrower Entity will not change its
jurisdiction of organization, name or its principal place of business.
 
(c) Limitation on Indebtedness.  Other than (1) accounts payable to vendors and
similar obligations of such Borrower Entity incurred in the ordinary course of
Borrower Entity’s business consistent with past practices (2) indebtedness and
accounts payable outstanding on the date hereof, whether or not overdue, and (3)
the Notes, such Borrower Entity shall not, without the prior written consent of
the Lender, create or issue any promissory notes or incur any other
Indebtedness.
 
(d) Limitation on Liens on Collateral.  Such Borrower Entity shall not, directly
or indirectly, create, permit or suffer to exist, and shall defend the
Collateral against and take such other action as is necessary to remove, any
mortgage, lien, deed of trust, charge, pledge, security interest or other
encumbrance (“Lien”) on the Collateral, except (i) the Lien granted to the
Lender under this Security Agreement; (ii) Liens for taxes, fees, assessments or
other governmental charges or levies, either not delinquent or being contested
in good faith by appropriate proceedings, subject to sufficient reserves; (iii)
leases or subleases and licenses or sublicenses granted to others in the
ordinary course of such the Borrower Entities’ business if such are not
otherwise prohibited under this Security Agreement and do not interfere in any
material respect with the business of the Borrower Entities; (iv) easements,
reservations, rights-of-way, restrictions, minor defects or irregularities in
title and other similar Liens affecting real property not interfering in any
material respect with the ordinary conduct of the Borrower Entities’ business;
(v) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and (vi) Liens in favor of a depository bank or a securities intermediary
pursuant to such  depository bank’s or securities intermediary’s customary
customer account agreement or by statute; provided that any such Liens shall at
no time secure any indebtedness or obligations other than customary fees and
charges payable to such depository bank or securities intermediary.
 
(e) Defense of Intellectual Property. Such Borrower Entity shall use
commercially reasonable efforts (taking into account the financial resources of
the Borrowers) to protect, defend and maintain the validity and enforceability
of its Copyrights, Patents and Trademarks material to the Borrower Entities’
business.
 
(f) Financial Statements. Such Borrower Entity shall make available to Lender
quarterly and annual financial reports with respect to the Borrower Entities on
a consolidated basis through the EDGAR filing system of the Securities and
Exchange Commission.
 
(g) Tax Returns. Within thirty (30) days after filing the same, such Borrower
Entity shall deliver to Lender a copy of the Federal income tax returns of each
Borrower Entity (or the return of the applicable Person into which the Federal
income tax return of Borrower and each Borrower Entity is consolidated)
certified on its behalf by its chief financial officer (or similar position) to
be true and correct.
 
(h) Dissolution. No Borrower Entity nor any of its subsidiaries shall (i) engage
in any Bankruptcy Event or any dissolution, liquidation or consolidation or
merger with or into any other business entity, (ii) transfer, license, lease or
sell, in one transaction or any combination of transactions, or all or
substantially all of the properties or assets of such Borrower Entity, or (iii)
modify, amend, waive or terminate its organizational documents or its
qualification and good standing in any jurisdiction.
 
(i) Restrictions on Distributions. Such Borrower Entity will not, and will not
permit any of its subsidiaries to, pay any dividends, in cash or otherwise, or
make any other distributions in respect of its capital stock or other equity
securities, or any option, warrant or other right to acquire such capital stock
or other equity securities, or purchase, redeem or otherwise acquire any of its
outstanding capital stock or other equity securities, or any option, warrant or
other right to acquire such capital stock or other equity securities, other than
(i) repurchases of outstanding equity securities from employees, directors and
consultants upon the termination of such employee’s, director’s or consultant’s
employment or engagement by the Borrower at a repurchase price equal to the fair
market value of such equity securities on the date of purchase, pursuant to
agreements entered in connection with the grant of such equity securities, (ii)
any such dividend or distribution by a subsidiary of such Borrower Entity to
another Borrower Entity or any wholly-owned subsidiary of a Borrower Entity,
(iii) any stock dividends, combinations, splits, recapitalizations and the like
to the extent that such dividends or distributions are made solely in the form
of additional shares of capital stock of the Borrower.
 
(j) Restriction on Investments. Unless otherwise consented to in writing by the
Lender (which consent shall not be unreasonably withheld or delayed), such
Borrower Entity will not, and will not permit any of its subsidiaries to,
acquire any equity securities or make any loans or advances to any other person
or entity.
 
(k) Restrictive Agreements. Such Borrower Entity will not, and will not permit
any other Borrower Entity or any of their respective subsidiaries to, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Borrower
Entity or any of their respective subsidiaries to make or repay loans or
advances to the Borrower; provided, that the foregoing shall not apply to
restrictions and conditions imposed by applicable law, regulation or order of
any governmental authority.
 
(l) Transactions with Affiliates. Unless otherwise consented to in writing by
the Purchaser (which consent shall not be unreasonably withheld or delayed) and
except for transactions exclusively among the Borrower Entities or the Borrower
Entities and any Affiliate of the Lender, such Borrower Entity will not, and
will not permit any other Borrower Entity or any of their respective
subsidiaries to, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that (i) the Borrower Entities
may pay dividends to all of the holders of the Common Stock; (ii) securities may
be issued and other payments, awards or grants (in cash, securities or
otherwise) may be made pursuant to, or with respect to the funding of,
employment arrangements, stock or share options and stock or share ownership
plans for the benefit of employees approved by the board of directors of the
Borrower, and (iii) reasonable fees and compensation may be paid to, and
reasonable indemnities may be provided on behalf of, officers, directors and
employees of the Borrower Entities, as determined by the board of directors of
the Borrower in good faith.
 
(m) Business of the Borrower Entities. Such Borrower Entity will not, and will
not permit any other Borrower Entity or any of their respective subsidiaries to,
engage at any time in any business or business activity other than the business
currently conducted by the Borrower Entities and similar, related, ancillary or
complementary businesses.
 
(n) Further Assurances.  At any time and from time to time, upon the written
request of the Lender, and at the sole expense of the Borrower Entities, such
Borrower Entity shall promptly and duly execute and deliver any and all such
further instruments and documents and take such further action as the may
reasonably be necessary or desirable to obtain the full benefits of this
Security Agreement, including, without limitation, (a) executing, delivering and
causing to be filed any financing or continuation statements under the UCC with
respect to the security interests granted hereby as well as any other filings
requested by the Lender at either of the United States Patent and Trademark
Office or the United States Copyright Office, (b) at the Lender’s reasonable
request, placing the interest of the Lender as lienholder on the certificate of
title (or similar evidence of ownership) of any vehicle, watercraft or other
Equipment constituting Collateral owned by such Borrower Entity which is covered
by a certificate of title (or similar evidence of ownership), (c) at the
Lender’s request, executing and delivering and using commercially reasonable
efforts to cause the applicable depository institution, securities intermediary,
commodity intermediary or issuer or nominated party under a letter of credit to
execute and deliver a collateral control agreement with respect to any Deposit
Account, Securities Account or Commodity Account or Letter-of-Credit Right in or
to which such Borrower Entity has any right or interest and (d) at the Lender’s
reasonable request, using commercially reasonable efforts to obtain
acknowledgments from bailees having possession of any Collateral and waivers of
liens from landlords and mortgagees of any location where any of the Collateral
may from time to time be stored or located.  Such Borrower Entity also hereby
authorizes the Lender to file any such financing or continuation statement
without the signature of such Borrower Entity.
 
6. Representations and Warranties. Each Borrower Entity represents and warrants
for the benefit of Lender that:
 
(a) Such Borrower Entity is the sole holder and owner, beneficially and as of
record, of the Collateral pledged by such Borrower Entity and, as of the date
hereof, has not granted, pledged, transferred, hypothecated, created, assigned
or otherwise created any rights in such Collateral to any person other than
Lender;
 
(b) the execution of this Security Agreement by such Borrower Entity will not
violate or conflict with (i) any legal requirement affecting such Borrower
Entity or any of its properties, including the Collateral, or (ii) any agreement
by which such Borrower Entity or the Collateral is bound or to which it is a
party and will not result in or require the creation (except as provided in or
contemplated by this Security Agreement) of any lien upon any of such
properties;
 
(c) this Security Agreement has been validly executed and delivered by such
Borrower Entity and is the legal, valid and binding obligation of such Borrower
Entity, enforceable against such Borrower Entity in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by equitable principles;
 
(d) no effective (i) security agreement, (ii) financing statement or (iii)
equivalent security or lien instrument or continuation statement covering all or
any part of the Collateral exists, except such as may have been filed by such
Borrower Entity in favor of the Lender pursuant to this Security Agreement or
filed by the owner of personal property with respect to personal property leased
by one or more Borrower Entities;
 
(e) this Security Agreement creates a legal and valid security interest on and
in all of the Collateral in which such Borrower Entity now has rights;
 
(f) except as disclosed in the Disclosure Letter (as defined in the Purchase
Agreement), there is no action, suit, investigation, proceeding or arbitration
(whether or not purportedly on behalf of such Borrower Entity) at law or in
equity or before or by any foreign or domestic court or other governmental
entity (a “Legal Action”) pending or, to the knowledge of such Borrower Entity,
threatened against or affecting such Borrower Entity or any of its assets which
could reasonably be expected to result in any material adverse change in the
business, operations, assets (including the Collateral) or condition (financial
or otherwise) of such Borrower Entity or would materially and adversely affect
such Borrower Entity’s ability to perform its obligations under the Note or this
Security Agreement;  and
 
(g) no Event of Default, and no event which, with the giving of notice or
passage of time or both, would constitute an Event of Default under the Note has
occurred.
 
7. Rights and Obligations of the Lender.
 
(a) The Lender shall not have any obligation or liability under any such
Contract, Chattel Paper, Document or Instrument by reason of or arising out of
this Security Agreement or the granting to the Lender of a lien therein or the
receipt by the Lender of any payment relating to any such Contract, Chattel
Paper, Document or Instrument pursuant hereto, nor shall the Lender be required
or obligated in any manner to perform or fulfill any of the obligations of any
Borrower Entity under or pursuant to any such Contract, Chattel Paper, Document
or Instrument, or to make any payment, or to make any inquiry as to the nature
or the sufficiency of any payment received by it or the sufficiency of any
performance by any party under any such Contract, Chattel Paper, Document or
Instrument, or to present or file any claim, or to take any action to collect or
enforce any performance or the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
 
(b) Subject to Section 7(c) below, each Borrower Entity hereby irrevocably
constitutes and appoints the Lender, and any officer or agent of the Lender,
with full power of substitution, as its true and lawful attorney-in-fact with
full, irrevocable power and authority in the place and stead of such Borrower
Entity and in the name of such Borrower Entity or in its own name, from time to
time at the Secured Party’s discretion, for the purpose of carrying out the
terms of this Security Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
or desirable to accomplish the purposes of this Security Agreement and, without
limiting the generality of the foregoing, but subject to Section 7(c) below,
hereby gives the Lender the power and right, on behalf of such Borrower Entity,
without notice to or assent by such Borrower Entity to do, at the Secured
Party’s option and the Borrower Parties’ expense, at any time, or from time to
time, all acts and things which the Lender may reasonably deem necessary to
protect, preserve or realize upon the Collateral and the Secured Party’s
security interest therein in order to effect the intent of this Security
Agreement, all as fully and effectively as such Borrower Entity might do.
 
(c) The Lender agrees that, except upon the occurrence and during the
continuation of an Event of Default, it shall not exercise the power of attorney
or any rights granted to the Lender pursuant to this Section 7.  Each Borrower
Party hereby ratifies, to the extent permitted by law, all that said attorney
shall lawfully do or cause to be done by virtue hereof.  The power of attorney
granted pursuant to this Section 7 is a power coupled with an interest and shall
be irrevocable until the Obligations are completely and indefeasibly paid and
performed in full and the Lender no longer have any commitment to make any Loans
to the Borrower.
 
(d) If the Borrower Entities fail to perform or comply with any of its
agreements contained herein and the Lender, as provided for by the terms of this
Security Agreement, shall perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses, including reasonable
attorneys’ fees and costs, of the Lender incurred in connection with such
performance or compliance, together with interest thereon at a rate of interest
equal to the highest per annum rate of interest charged on the Loans, shall be
payable by the Borrower Entities to the Lender within ten (10) business days of
written demand and shall constitute Obligations secured hereby.
 
(e) Lender shall not intentionally authorize or effect any transactions,
occurrence, act or omission by any Borrower Entity that constitute an Event of
Default or breach of the covenants of any Borrower Entity hereunder. The Lender
acknowledges that the officers of the Company are obligated, in such capacities,
to act in the best interests of the Company at all times.  The foregoing shall
not restrict Lender from exercising its rights and remedies under this
Agreement, including in connection with an Event of Default.
 
8. Default.  The occurrence of any of the following events shall constitute an
“Event of Default” hereunder: (a) Borrower fails to pay any portion of the
Obligations when due; (b) any statement, representation or warranty of any
Borrower Entity in this Security Agreement, the Purchase Agreement or the Note
is untrue in any material respect when made; or (c) an Event of Default occurs
under the Note.  Waiver of any default will not constitute a waiver of any other
or subsequent default hereunder. Each Borrower Entity hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Security Agreement or any Collateral.
 
9. Remedies.
 
(a) If an Event of Default exists, then Lender may (a) accelerate the payment of
all amounts due under the Notes, (b) exercise any collection rights with respect
to any of the Collateral, (c) take possession of, sell or dispose of, or
otherwise deal with such Collateral as permitted by the UCC, or (d) exercise or
enforce any right or remedy that may be available to Lender with respect to such
Collateral upon default, whether existing under the Notes, this Security
Agreement, at law or in equity.
 
(b) Without limiting the generality of the foregoing, each Borrower Entity
expressly agrees that in any such event the Lender, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
such Borrower Entity or any other person, may (i) reclaim, take possession,
recover, store, maintain, finish, repair, prepare for sale or lease, shop,
advertise for sale or lease and sell or lease (in the manner provided herein)
the Collateral, and in connection with the liquidation of the Collateral and
collection of the accounts receivable pledged as Collateral, use any Trademark,
Copyright, or process used or owned by Grantor and (ii) forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, assign, give an option or options to purchase or sell
or otherwise dispose of and deliver said Collateral (or contract to do so), or
any part thereof, in one or more parcels at public or private sale or sales, at
any exchange or broker’s board or at the Borrower Entities’ offices or elsewhere
at such prices as it may deem commercially reasonable, for cash or on credit or
for future delivery without assumption of any credit risk.
 
(c) Upon the occurrence and during the continuance of any Event of Default, at
the request of the Lender, the Borrower Entities shall deliver all original and
other documents evidencing and relating to the Collateral.  The Lender may at
any time, upon the occurrence and during the continuance of any Event of
Default, notify Account Debtors of the Borrower Entities, parties to the
Contracts of the Borrower Entities, and obligors in respect of Instruments of
the Borrower Entities and obligors in respect of Chattel Paper of the Borrower
Entities that the Accounts and the right, title and interest of the Borrower
Entities in and under such Contracts, Instruments and Chattel Paper have been
assigned to the Lender and that payments shall be made directly to the
Lender.  Upon the occurrence and during the continuance of any Event of Default,
upon the request of the Lender, the Borrower Entities shall so notify such
Account Debtors, parties to such Contracts, obligors in respect of such
Instruments and obligors in respect of such Chattel Paper.  Upon the occurrence
and during the continuance of any Event of Default, the Lender may communicate
with such Account Debtors, parties to such Contracts, obligors in respect of
such Instruments and obligors in respect of such Chattel Paper to verify with
such parties, to Lender’s satisfaction, the existence, amount and terms of any
such Accounts, Contracts, Instruments or Chattel Paper.
 
10. Application of Proceeds of Collateral.  In the event of the repossession,
sale, collection or other disposition of any of the Collateral pursuant to the
terms of this Security Agreement, the proceeds thereof shall be applied as
follows:
 
(a) First, to satisfaction of any reasonable costs and expenses, including
attorneys’ fees, incurred in pursuing the enforcement action; and
 
(b) Second, to satisfaction of the Obligations; and
 
(c) Third, to the extent there is a remainder after satisfaction of the
Obligation, to the Borrower.
 
11. Termination. This Security Agreement shall terminate and the Collateral
shall be released from the lien of Lender at such time as the Obligations to
Lender have been indefeasibly satisfied in full.  Upon the termination of the
Security Agreement, the Borrower Entities shall be permitted termination
statements with respect to any existing UCC filings.  This Security Agreement
shall remain in full force and effect and continue to be effective should any
petition be filed by or against any Borrower Entity for liquidation or
reorganization, should Grantor become insolvent or make an assignment for the
benefit of creditors or should a receiver or trustee be appointed for all or any
significant part of any Borrower Entity’s property and assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
 
12. Indemnification.  Without limitation of any other obligation or liability of
any Borrower Entity or right or remedy of the Lender contained herein, each
Borrower Entity, hereby covenants and agrees to jointly and severally indemnify
and hold the Lender, and the directors, officers, subsidiaries, shareholders,
agents, affiliates and Persons controlling the Lender, harmless from and against
any and all damages, losses, settlement payments, obligations, liabilities,
claims, including, without limitation, claims for finder’s or broker’s fees,
actions or causes of action, and reasonable costs and expenses incurred,
suffered, sustained or required to be paid by any such indemnified party in each
case by reason of or resulting from any claim relating to the transactions
contemplated hereby, including any breach of this Security Agreement, the Notes
or the Purchase Agreement by the Borrower Entities, other than any such claims
which are the result of the gross negligence or willful misconduct of such
indemnified party as determined by final judgment of a court of competent
jurisdiction.  Promptly upon receipt by any indemnified party hereunder of
notice of the commencement of any action against such indemnified party for
which a claim is to be made against any Borrower Entity hereunder, such
indemnified party shall notify the Borrower in writing of the commencement
thereof, although the failure to provide such notice shall not affect the
indemnification rights of any such indemnified party hereunder.  The Borrower
shall have the right, at its option upon notice to the indemnified parties, to
defend any such matter at its own expense and with its own counsel, except as
provided below, which counsel must be reasonably acceptable to the indemnified
parties.  The indemnified party shall cooperate with the Borrower in the defense
of such matter.  The indemnified party shall have the right to employ separate
counsel and to participate in the defense of such matter at its own expense.  In
the event that (a) the employment of separate counsel by an indemnified party
has been authorized in writing by the Borrower, (b) the Borrower has failed to
assume the defense of such matter within fifteen (15) days of notice thereof
from the indemnified party, or (c) the named parties to any such action
(including impleaded parties) include any indemnified party who has been advised
by counsel that there may be one or more legal defenses available to it or
prospective bases for liability against it, which are different from those
available to or against the Borrower Entities, then no Borrower Entity shall
have the right to assume the defense of such matter with respect to such
indemnified party.  No Borrower Entity or indemnified party shall compromise or
settle any such matter against an indemnified party without the written consent
of the indemnified party or the Borrower Entities, as applicable, which consent
may not be unreasonably withheld or delayed.
 
13. General.
 
(a) Notices. All notices or other communications required or permitted to be
given by Lender and the Borrower Entities pursuant to the provisions of this
Security Agreement shall be delivered as required by the Purchase Agreement.
 
(b) Assignment; Binding Upon Successors and Assigns. No Borrower Entity may
assign any of its obligations hereunder without the prior written consent of
Lender.  The terms and conditions of this Security Agreement shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
parties. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Obligations or any portion thereof or interest therein shall in any manner
affect the lien granted to the Lender hereunder.
 
(c) Entire Agreement.  This Security Agreement, the Notes and the other Loan
Documents set forth the entire agreement between the Borrower Entities and
Lender with respect to all matters herein, and supersede all prior and
contemporaneous security agreements, representations and understandings of the
parties, written or oral.  No supplement, amendment or modification of this
Security Agreement shall be binding unless executed in writing by Borrower and
Lender.
 
(d) No Waiver.  Subject to the provisions of this Security Agreement requiring
the consent of Lender, no waiver of any of the provisions of this Security
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver, and
no waiver shall be binding unless executed in writing by the Borrower Entities
and Lender.
 
(e) Governing Law; Arbitration.  This Security Agreement, and all claims or
causes of action (whether in contract or otherwise) that may be based upon,
arise out of, or relate to this Security Agreement or the negotiation,
execution, or performance of this Security Agreement (including any claim or
cause or action based upon, arising out of, or related to any representation or
warranty made in or in connection with this Security Agreement or as an
inducement to this Security Agreement), shall be governed by the internal laws
of the State of New York.  Any issue, controversy, or claim arising out of or
related to this Security Agreement or any related documents hereto that cannot
be resolved by mutual agreement shall be settled or resolved by binding
arbitration in New York, New York pursuant to the Federal Arbitration Act and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association now or hereafter in effect. The parties to the dispute shall
unanimously select the arbitrator. In the event the parties to the dispute are
unable to unanimously select an arbitrator within ten (10) business days of a
meeting called to appoint an arbitrator, the arbitrator shall be selected in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.  The arbitrator shall have the right to award individual relief
which the arbitrator deems proper under the evidence presented and applicable
law and consistent with the parties’ rights to, and limitations on, damages and
other relief as expressly set forth in this Security Agreement. The award and
decision of the arbitrator shall be conclusive and binding on all parties, and
judgment upon the award may be entered in any court of competent jurisdiction.
The expenses of the arbitration, including the arbitrator’s fees and expert
witness fees, incurred by the parties to the arbitration, may be awarded to the
prevailing party, in the discretion of the arbitrator, or may be apportioned
between the parties in any manner deemed appropriate by the arbitrator. Unless
and until the arbitrator decides that one party is to pay for all (or a share)
of such expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator. The foregoing agreement
to arbitrate shall be specifically enforceable under applicable law in any court
having jurisdiction thereof. IN AGREEING TO THE METHOD OF DISPUTE RESOLUTION SET
FORTH IN THIS ARBITRATION CLAUSE, THE PARTIES SPECIFICALLY ACKNOWLEDGE THAT EACH
PREFERS TO RESOLVE DISPUTES BY ARBITRATION RATHER THAN THROUGH THE FORMAL COURT
PROCESS. FURTHER, EACH OF THEM UNDERSTANDS THAT BY AGREEING TO ARBITRATION EACH
OF THEM IS WAIVING THE RIGHT TO RESOLVE DISPUTES ARISING OR RELATING TO THIS
SECURITY AGREEMENT IN COURT BY A JUDGE OR JURY, THE RIGHT TO A JURY TRIAL, THE
RIGHT TO DISCOVERY AVAILABLE UNDER THE APPLICABLE RULES OF CIVIL PROCEDURE, THE
RIGHT TO FINDINGS OF FACT BASED ON THE EVIDENCE, AND THE RIGHT TO ENFORCE THE
LAW APPLICABLE TO ANY CASE ARISING OR RELATING TO THIS SECURITY AGREEMENT BY WAY
OF APPEAL, EXCEPT AS ALLOWED UNDER THE FEDERAL ARBITRATION ACT. EACH OF THEM
ALSO ACKNOWLEDGES THAT EACH HAS HAD AN OPPORTUNITY TO CONSIDER AND STUDY THIS
ARBITRATION PROVISION, TO CONSULT WITH COUNSEL, TO SUGGEST MODIFICATION OR
CHANGES, AND, IF REQUESTED, HAS RECEIVED AND REVIEWED A COPY OF THE FEDERAL
ARBITRATION ACT AND THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.
 
(f) Severability of Provisions.  Any provision of this Security Agreement that
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Security
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction.
 
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Security
Agreement as of the day and year first above written.
 
LENDER
 
VELOCITAS PARTNERS LLC
a Delaware limited liability company
 
/s/ Vaidehi Ashok
Shah                                                                
By:Vaidehi Ashok
Shah                                                                
Its: Managing
Member                                                                
 
 
BORROWER ENTITIES
 
ULURU INC.
a Nevada corporation
 
/s/ Terrance K.
Wallberg                                                                
By:Terrance K.
Wallberg                                                                
Its:Vice President /
CFO                                                                
 
CARDINIA ACQUISITION CORP.
a Delaware corporation
 
/s/ Terrance K.
Wallberg                                                                
By:Terrance K.
Wallberg                                                                
Its: President                                                                
 
ULURU DELAWARE INC.
a Delaware corporation
 
/s/ Terrance K.
Wallberg                                                                
By:Terrance K.
Wallberg                                                                
Its: President                                                                
 



 









 
 
 

--------------------------------------------------------------------------------

 
